Case 3:19-cv-10375-RHC-SDD ECF No. 72, PageID.3041 Filed 04/22/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 Intervarsity Christian
 Fellowship/USA, et al.,

                                    Plaintiff(s),
 v.                                                     Case No. 3:19−cv−10375−RHC−SDD
                                                        Hon. Robert H. Cleland
 Board of Governors of Wayne
 State University, et al.,

                                    Defendant(s),



                           NOTICE OF DETERMINATION OF MOTION
                                WITHOUT ORAL ARGUMENT

      The following motion(s) have been filed:

                 Motion for Reconsideration − #71
    Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
 District Judge Robert H. Cleland without oral argument.

        • RESPONSE DUE: May 3, 2021

      Courtesy copies are not required.




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/L. Wagner
                                                     Case Manager

 Dated: April 22, 2021
